ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court, 382 So.2d 431, was entered on April 15,1980 affirming the order of the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 386 So.2d 556, by its opinion and judgment filed July 25, 1980 and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate in this court heretofore issued in this cause on April 15,1980 is withdrawn, the judgment of this court filed April 15, 1980 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).